                               IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                        SOUTHERN DIVISION
                                       Case No. 7:20-cv-00150-M

      STAFFING ADV ANTAGE LLC,                            )
                                                          )
                                         Plaintiff,       )
                                                          )                       OPINION
      V.                                                  )                      AND ORDER
                                                          )
       DEFINITIVE STAFFING SOLUTIONS,                     )
      INC.,                                               )
                                                          )
                                         Defendant.       )

           This matter comes before the court on Plaintiff Staffing Advantage LLC ' s motion to dismiss

Defendant Definitive Staffing Solutions, Inc.'s countercomplaint, 1 filed on December 14, 2020. [DE-14]

For the reasons that follow, Plaintiffs motion is GRANTED.

           I.     Background

           Defendant's countercomplaint alleges as follows: the parties entered into an Affiliation Agreement

(the "Agreement") in November 2015 in which Plaintiff agreed to provide certain services (including the

provision of worker's-compensation-insurance coverage) to Defendant in exchange for fees . [DE-11 at 16;

DE-11-2 2] The Agreement also set forth that Defendant was obligated to provide Plaintiff with certain


1
 Within this opinion, the court refers to Plaintiff and Defendant as such even though Defendant is also the counter-
plaintiff and Plaintiff the counter-defendant for purposes of Defendant' s counterclaims.
2
  Without converting a Federal Rule of Civil Procedure 12(b)(6) motion to dismiss to a Federal Rule of Civil
Procedure 56 motion for summary judgment, the court may consider extrinsic evidence attached by Defendant to its
countercomplaint. Fed. R. Civ. P. 12(d) (conversion required when "matters outside the pleadings are presented to
and not excluded by the court"); 0. T Pickell Builders v. Witowski, No. 96 C 4233, 1998 U.S . Dist. LEXIS 14936, at
*5 (N.D. Ill . Sept. 16, 1998) ("counterclaims are pleadings .. . subject to all of the pleadings requirements of the
Federal Rules of Civil Procedure"); Zak v. Chelsea Therapeutics Int '/, Ltd., 780 F.3d 597, 606 (4th Cir. 2015) ("when


                                                              1



                 Case 7:20-cv-00150-M Document 25 Filed 06/14/21 Page 1 of 21
information to properly facilitate Plaintiff's provision of worker's-compensation-insurance coverage [DE-

11-2     ,r VI.DJ   and that Plaintiff was obligated to provide Defendant with certificates demonstrating

worker's-compensation-insurance coverage which Defendant could forward to its customers [DE-11 at 17;

DE-11-2      ,r   III.D.5). The parties started working together pursuant to the Agreement in late 2015 and

continued doing so until Defendant terminated the Agreement in January 2017. [DE-11 at 17-18)

          In October and November 2016, Plaintiff sent Defendant insurance certificates that, unlike previous

certificates, did not list Defendant as covered by Plaintiff's policy. [DE-11 at 17-18) Defendant's President

James Pinedo contacted Plaintiff's member-manager Randal Gore in December 2016 and asked why

Defendant was not listed as covered on the certificates, and Gore allegedly "evaded Mr. Pinedo's inquiries

... and told Mr. Pinedo not to worry about it and that he would take care of it." [DE-11 at 18) Defendant

terminated the Agreement one month later in January 2017 because of Plaintiff's purported "failure to

address the Certificates" and other issues. [DE-11 at 18) Defendant alleges that it was not listed as covered

on the certificates because Plaintiff stopped covering Defendant under its policy by October 2016. [DE-11

at 18)

          The parties thereafter began litigating over the Agreement. Defendant brought a number of claims

against Plaintiff (and others) in this court in October 2018, including claims for breach of contract,

declaratory judgment, and unfair and deceptive trade practices within the meaning ofN.C. Gen. Stat. § 75-

1.1. See Definitive Staffing Sols., Inc. v. Staffing Advantage, L.L.C. , No. 7:18-CV-187-FL (E.D.N.C.) (the

"First Litigation") at [DE-1 (first complaint filed October 15, 2018); DE-17 (amended complaint filed



a defendant moves to dismiss a complaint under Rule 12(b)(6), courts are limited to considering the sufficiency of
allegations set forth in the complaint and the documents attached or incorporated into the complaint" (internal
quotation marks and citations omitted)).



                                                            2



                    Case 7:20-cv-00150-M Document 25 Filed 06/14/21 Page 2 of 21
January 8, 2019)]. The First Litigation settled pursuant to a settlement agreement, see id. at [DE-41 (January

23, 2020 stipulation of voluntary dismissal with prejudice in consideration of negotiated settlement

agreement)], which Plaintiff attached to its motion to dismiss in this case [DE-15-1]. 3

        Plaintiff filed the complaint in this case on August 17, 2020. [DE-1] Within the complaint, Plaintiff

brings a number of claims against Defendant generally alleging that Defendant failed to provide Plaintiff

with accurate information necessary to properly facilitate Plaintiffs provision of worker's-compensation

insurance. [DE-1] On November 11, 2020, Defendant answered the complaint and brought counterclaims

against Plaintiff for: (1) breach of contract; (2) declaratory judgment; (3) unfair and deceptive trade

practices within the meaning ofN.C. Gen. Stat.§ 75-1.1; and (4) unjust enrichment/quantum meruit. [DE-

11] Plaintiff moved to dismiss Defendant's counterclaims pursuant to Federal Rules of Civil Procedure

12(b)(l) and 12(b)(6) (hereinafter, e.g., "Rule 12(b)(l)") on December 14, 2020. [DE-14] Plaintiffs

motion to dismiss has been fully briefed by the parties [see DE-15; DE-18; DE-23] and is ripe for

adjudication.

         II.     Legal standards

                 a. Rule J2(b)(I)

        The Supreme Court has said:

               Federal courts are courts of limited jurisdiction. They possess only that power
               authorized by Constitution and statute, which is not to be expanded by judicial


3
  The court properly considers Defendant's claims brought against Plaintiff and voluntarily dismissed in the First
Litigation at this stage, since they are subject to judicial notice. See Fed. R. Evid. 201 (b )(2) ("The court may judicially
notice a fact that is not subject to reasonable dispute because it ... can be accurately and readily determined from
sources whose accuracy cannot reasonably be questioned."); Zak, 780 F.3d at 607 ("courts are permitted to consider
facts and documents subject to judicial notice without converting the motion to dismiss into one for summary
judgment"). The court also properly considers the First Litigation's settlement agreement- whose authenticity
Defendant does not contest [see DE-18 at 14-16]- in adjudicating Plaintiff s Rule 12(b)(l) motion to dismiss
Defendant's declaratory-judgment claim. See Evans, infra (district courts may properly consider evidence outside
the pleadings in adjudicating Rule 12(b)(l) challenges).

                                                                  3



                 Case 7:20-cv-00150-M Document 25 Filed 06/14/21 Page 3 of 21
            decree. It is to be presumed that a cause lies outside this limited jurisdiction, and
            the burden of establishing the contrary rests upon the party asserting jurisdiction.

Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994) (citations omitted). A defendant

against whom a claim has been brought can move the court to dismiss the claim by arguing that the

complaint fails to properly invoke the court ' s subject-matter jurisdiction. Fed. R. Civ. P. 12(b)(l).

            When a defendant challenges subject matter jurisdiction pursuant to Rule 12(b)(l),
            the district court is to regard the pleadings as mere evidence on the issue, and may
            consider evidence outside the pleadings without converting the proceeding to one
            for summary judgment. The district court should grant the Rule 12(b)( 1) motion to
            dismiss only if the material jurisdictional facts are not in dispute and the moving
            party is entitled to prevail as a matter oflaw.

Evans v. B. F. Perkins Co., 166 F.3d 642, 647 (4th Cir. 1999) (internal quotation marks and citations

omitted). Where a settlement agreement has previously disposed of a claim, the claim is moot, courts lack

subject-matter jurisdiction over the claim, and a Rule 12(b)(l) motion invoking the settlement agreement

must be granted. See Hart v. United Debt Holdings, LLC, Civil Action No. 5: 15-cv-00052, 2016 U.S. Dist.

LEXIS 51485, at *7 (W.D. Va. Apr. 18, 2016) (considering previous settlement agreement on Rule 12(b)(l)

motion challenging subject-matter jurisdiction, granting motion, and dismissing case with prejudice).

               b. Rule 12(b)(6)

       Federal Rule of Civil Procedure 8 ("Rule 8") requires a pleading to contain, inter alia, "a short and

plain statement of the claim showing that the pleader is entitled to relief{.]" Fed. R. Civ. P. 8(a)(2). A

defendant against whom a claim has been brought can challenge the claim' s sufficiency under Rule 8 by

moving the court to dismiss the claim for "failure to state a claim upon which relief can be granted[.]" Fed.

R. Civ. P. 12(b)(6).

       When considering a Rule 12(b)(6) motion to dismiss, the court must accept as true all of the well-

pleaded factual allegations contained within the complaint and must draw all reasonable inferences in the

plaintiffs favor, Hall v. DIRECTV, LLC, 846 F.3d 757, 765 (4th Cir. 2017), but any legal conclusions

                                                          4



               Case 7:20-cv-00150-M Document 25 Filed 06/14/21 Page 4 of 21
proffered by the plaintiff need not be accepted as true, Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) ("[T]he

tenet that a court must accept as true all of the allegations contained in a complaint is inapplicable to legal

conclusions. Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.").

       To survive a Rule 12(b)(6) motion, a plaintiffs well-pleaded factual allegations, accepted as true,

must "state a claim to relief that is plausible on its face." Bell At/. Corp. v. Twombly, 550 U.S. 544, 570

(2007). Twombly' s plausibility standard requires that a plaintiffs well-pleaded factual allegations "be

enough to raise a right to relief above the speculative level," i.e., allege "enough fact to raise a reasonable

expectation that discovery will reveal evidence of illegal [conduct] ." Id. at 555- 56. A speculative claim

resting upon conclusory allegations without sufficient factual enhancement cannot survive a Rule 12(b)(6)

challenge. Iqbal, 556 U.S. at 678- 79 ("where the well-pleaded facts do not permit the court to infer more

than the mere possibility of misconduct, the complaint has alleged--but it has not ' show[n]'--'that the

pleader is entitled to relief."' (quoting Fed. R. Civ. P. 8(a)(2)); Francis v. Giacomelli, 588 F.3d 186, 193

(4th Cir. 2009) ('"naked assertions ' of wrongdoing necessitate some 'factual enhancement' within the

complaint to cross 'the line between possibility and plausibility of entitlement to relief. "' (quoting Twombly ,

550 U.S. at 557)).

       The Fourth Circuit has said:

            [A] motion to dismiss filed under Federal Rule of[Civil] Procedure 12(b)(6), which
            tests the sufficiency of the complaint, generally cannot reach the merits of an
            affirmative defense, such as the defense that the plaintiffs claim is time-barred.
            But in the relatively rare circumstances where facts sufficient to rule on an
            affirmative defense are alleged in the complaint, the defense may be reached by a
            motion to dismiss filed under Rule 12(b)(6). This principle only applies, however,
            if all facts necessary to the affirmative defense clearly appear on the face of the
            complaint.




                                                           5



               Case 7:20-cv-00150-M Document 25 Filed 06/14/21 Page 5 of 21
Goodman v. PraxAir, Inc., 494 F.3d 458,464 (4th Cir. 2007) (internal quotation marks, brackets, emphasis,

and citation omitted).

        III.     Analysis

        Plaintiff challenges each of Defendant's counterclaims under Rule 12(b)(6) as untimely under the

applicable statutes of limitations. Plaintiff also invokes the First Litigation's settlement agreement in

challenging Defendant's counterclaim seeking a declaratory judgment under Rule 12(b)(l). The court

addresses each of Defendant's counterclaims in tum.

                 a. Breach of contract

        Defendant's first counterclaim alleges that Plaintiff breached the Agreement. [DE-11 at 19-20]

Plaintiff argues that Defendant's breach-of-contract counterclaim must be dismissed under Rule 12(b)(6)

as untimely. [DE-15 at 5]

         The parties agree that North Carolina law governs the Agreement4 and that N.C. Gen. Stat. § 1-

52(1) is North Carolina's statute of limitations governing breach-of-contract claims like Defendant's

counterclaim. [DE-15 at 5; DE-18 at 5] N.C. Gen. Stat. § 1-52(1) generally requires a litigant to bring a

breach-of-contract claim within three years of the time that the claim accrues, which North Carolina courts

have said takes place when the claimant has "notice of the breach[.]" Henlajon, Inc. v. Branch Highways,

Inc., 149 N.C. App. 329, 335, 560 S.E.2d 598, 603 (2002).




4
  Under the Erie doctrine, a federal court sitting in diversity applies (1) the substantive law of the state in which it sits
and (2) federal procedural law. See Anand v. Ocwen Loan Servicing, LLC, 754 F.3d 195, 198 (4th Cir. 2014); Erie
R.R. Co. v. Tompkins, 304 U.S. 64, 78- 79 (1938) . In diversity cases, federal courts look to state law to determine
both the applicable statute of limitations and the time at which a claim accrues under the applicable statute of
limitations. See Brown v. Am. Broad. Co., 704 F.2d 1296, 1299 (4th Cir. 1983).



                                                                  6



                 Case 7:20-cv-00150-M Document 25 Filed 06/14/21 Page 6 of 21
        Within its breach-of-contract counterclaim, Defendant alleges that Plaintiff breached the Agreement

by "failing to provide workers' compensation coverage for [Defendant] and the employees [Defendant]

placed with its customers[.)" 5 [DE-11 at 19) However, Defendant's countercomplaint specifically alleges

that it: (1) discovered that Plaintiffs insurance certificates stopped listing Defendant as covered "in or about

September to October 2016," at which point Defendant alleges that it "was not covered by [Plaintiff]'s

policy"; (2) brought the insurance-coverage issue to Plaintiffs attention in December 2016, at which point

Plaintiffs member-manager Gore acknowledged the issue and said that he would take care of it; and

(3) terminated the Agreement in "about January 2017" based in part upon the fact that the certificates no

longer listed Defendant as covered under Plaintiffs policy. [DE-11 at 17- 18) Accepting Defendant's

allegations as true as required on a Rule 12(b)(6) challenge, see Twombly, 550 U.S. at 570, the court

concludes that the Agreement could not have been breached after January 2017, when the Agreement was

terminated and therefore no longer obligated either party to do anything.                       Because Defendant's

countercomplaint was not filed until November 2020-more than three years after Defendant alleges that

the Agreement was terminated based upon its suspicions that Plaintiff had breached the Agreement-

Defendant's breach-of-contract counterclaim must be dismissed as untimely pursuant to N.C. Gen. Stat.

§ 1-52(1) and Rule 12(b)(6).

        Defendant raises several arguments seeking to avoid this result. First, Defendant argues that the so-

called continuing-wrong doctrine "pushes the earliest possible start date for the running of the statute of

limitations on [Defendant]'s Counterclaims to January 31 , 2017." [DE-18 at 7) But since: (1) a January



5Defendant also alleges that Plaintiff breached the Agreement " in such other and further ways as may be determined
at trial" [DE-11 at 19], but this is not an allegation of any breach, let alone a plausible allegation within the meaning
of Twombly that can survive Defendant' s Rule 12(b)(6) challenge. Twombly, 550 U.S. at 555- 56 (a plaintiffs well-
pleaded factual allegations must "be enough to raise a right to relief above the speculative level," i.e., allege "enough
fact to raise a reasonable expectation that discovery will reveal evidence of illegal [conduct].").

                                                                7



                Case 7:20-cv-00150-M Document 25 Filed 06/14/21 Page 7 of 21
2017 accrual date would not save Defendant's breach-of-contract counterclaim; and (2) Plaintiff did no

wrong by failing to provide Defendant with insurance coverage after Defendant terminated their Agreement

in January 2017, Defendant's continuing-wrong argument does not change the court's conclusion.

        Second, Defendant argues that the so-called discovery rule saves its counterclaim. Defendant argues

that it never has conclusively determined whether it lost coverage during the duration of the Agreement,

and therefore has never discovered any breach:

             The only way for [Defendant] to independently discover if it was covered by
             [Plaintiff]'s insurance policy would have been if the insurer denied a workers'
             compensation insurance claim filed for an injured [Defendant] employee based on
             a lack of coverage between October 2016 and January 2017. However, no workers'
             compensation claims involving injured [Defendant]'s employees were filed during
             that time period .

             . . . [Defendant] has still been unable to determine whether it and its employees
             were actually covered by [Plaintiff]'s insurance policy. [W]hile the certificates
             suggest that [Plaintiff] might not have been providing workers' compensation
             insurance to [Defendant] from October 2016 through January 2017, the only way
             for [Defendant] to "discover" that fact under the circumstances, was to assert its
             Counterclaims against [Plaintiff]. Consequently, the statute of limitations has not
             yet run on any of [DefendantJ's Counterclaims.

[DE-18 at 9] In essence, then, Defendant takes the position that: (1) it is not sure that Plaintiff breached the

Agreement by dropping Defendant from its insurance policy; and (2) because it is not sure, it cannot have

discovered its counterclaim sufficient to trigger the limitations period under N .C. Gen. Stat. § 1-52(1 ).

        Although Defendant raises a number oflegal standards that do not apply here [see DE-18 at 7-8], 6

it also raises Henlajon for the proposition that a North Carolina breach-of-contract claim "accrues at the



6
  In support of its discovery-rule argument, Defendant invokes case law discussing the discovery rules applicable to:
(1) personal-injury claims, see Misenheimer v. Burris, 360 N.C. 620, 622- 26 (2006) (applying the discovery rule for
latent personal injuries described by N .C. Gen. Stat. § 1-52(16)); and (2) N.C. Gen. Stat. § 75-1 .1 claims based upon
purported fraud, see Dreamstreet Jnvs., Inc. v. MidCountry Bank, 842 F.3d 825, 830 (4th Cir. 2016) (discussing the
"discovered or should have discovered with the exercise of reasonable diligence" standard applicable for fraud-based
claims). But since Defendant has alleged neither personal injury nor fraud, these cases and the standards they discuss
are inapposite here.

                                                               8



                Case 7:20-cv-00150-M Document 25 Filed 06/14/21 Page 8 of 21
time of notice of the breach[.]" 149 N.C. App. at 335, 560 S.E.2d at 603. But Defendant fails to grasp that

the notice necessary to trigger the limitations period is provided by knowledge of facts tending to

demonstrate that a breach might have occurred, not by certainty that legal liability lies. See Alejandro-Ortiz

v. P.R. Elec. Power Auth., 756 F.3d 23 , 27 (1st Cir. 2014) ("the plaintiff, while not having actual knowledge,

is deemed to be on notice of her cause of action if she is aware of certain facts that, with the exercise of due

diligence, should lead her to acquire actual knowledge of her cause of action"); Brown v. Lattimore Living

Tr., 264 N.C. App. 682, 687, 826 S.E.2d 827, 831 (2019) ("We are not persuaded by plaintiffs' assertion

that they are entitled to determine what constitutes a reasonable amount of time and thereby independently

determine when a breach of contract occurs."). Once a litigant has knowledge of sufficient facts tending to

demonstrate that a claim could be brought, the litigant' s failure to bring that claim within the limitations

period is fatal thereto. Christenbury Eye Ctr., P.A . v. Medflow, Inc. , 370 N.C. 1, 6- 7, 802 S.E.2d 888, 892

(2017) (affirming dismissal of breach-of-contract action because "plaintiffs complaint reveals that it had

notice of its injury" outside of the limitations period, and that "[b ]ecause plaintiff had notice of its injury

yet failed to assert its rights, all of plaintiffs claims are time barred").

        As mentioned above, Defendant alleges that it: (1) discovered that Plaintiffs insurance certificates

stopped listing Defendant as covered "in or about September to October 2016," at which point Defendant

alleges that it "was not covered by [Plaintiff] ' s policy"; (2) brought the insurance-coverage issue to

Plaintiffs attention in December 2016, at which point Plaintiffs member-manager Gore acknowledged the

issue and said that he would take care of it; and (3) terminated the Agreement in "about January 2017"

based in part upon the fact that the certificates no longer listed Defendant as covered under Plaintiffs policy.

[DE-11 at 17- 18] The court concludes that these alleged facts comprise a non-speculative claim that

Plaintiff had breached the Agreement by October 2016, i.e., provide "enough fact to raise a reasonable

expectation that discovery will reveal evidence of illegal [conduct,]" Twombly, 550 U.S. at 570, under North
                                                             9



               Case 7:20-cv-00150-M Document 25 Filed 06/14/21 Page 9 of 21
Carolina law. 7 And because Defendant alleges that it had notice of these facts by January 2017- when the

breach-of-contract counterclaim it seeks to bring would have been as ripe as it is today, since Defendant

does not allege or meaningfully argue that it learned any new facts necessary or material to the claim after

January 2017 8-the court concludes that Defendant had "notice of the breach" within the meaning of

Henlajon at that time. As Defendant notes, one "way for [Defendant] to 'discover' [whether a breach had

occurred] was to assert its Counterclaims against [Plaintiff]." [DE-18 at 9] But because it had notice of

the breach in January 2017 yet failed to assert its claim until November 2020, Defendant "had notice of its




7
  Defendant concedes that it has never had a claim denied by Plaintiffs insurer, and thus has not suffered any actual
damages from the alleged breach. [see DE-11 at 19 (" if a workers' compensation claim had arisen, the employee
would have been denied coverage because [Plaintiff]'s workers ' compensation insurance policy did not cover
[Defendant] or employees that were placed with [Defendant]'s customers." (emphasis added)); DE-15 at 9 ("no
workers ' compensation claims involving injured [Defendant]'s employees were filed during [the] time period" when
Defendant alleges Plaintiff was in breach of the Agreement)] While as discussed below in Section III(c), Defendant' s
failure to allege actual damages is fatal to its N.C. Gen. Stat. § 75-1 .1 counterclaim-of which "actual injury" is an
element that must be pleaded- North Carolina case law stands for the proposition that actual damages resulting from
the alleged breach is not an element of a breach-of-contract claim that must be pleaded. See Cummings v. Carroll,
270 N.C. App. 204, 227, 841 S.E.2d 555, 572 (2020) ("The elements of a claim for breach of contract are (1) existence
of a valid contract and (2) breach of the terms of that contract." (quotation marks and citation omitted)); Crescent
Univ. City Venture, LLC v. AP At/., Inc., 15 CVS 14745, 2019 NCBC LEXIS 46, at *127 (N.C. Super. Ct. Aug. 8,
2019) ("Under North Carolina law, proof of damages is not an element of a claim for breach of contract. ... A
claimant who establishes the elements of a breach of contract is entitled ' to nominal damages at least. "' (quoting
Bryan Builders Supply v. Midyette, 274 N.C 264, 271 , 162 S.E.2d 507, 511 - 12 (1968)). This court has followed
Bryan Builders in declining to dismiss breach-of-contract claims where actual damages have not been alleged. See
Prime Commc'ns, L.P. v. Ragsdale Liggett, PLLC, No. 5:19-CV-238-FL, 2019 U.S. Dist. LEXIS 188946, at *14-16
(E.D.N.C. Oct. 31 , 2019) ("where plaintiff alleges a breach of the obligation to use best efforts, plaintiffs breach of
contract claim must proceed at least on the basis of nominal damages") . Following these cases, the court concludes
that Defendant' s breach-of-contract counterclaim is well-pled and would have survived Plaintiffs Rule 12(b)(6)
challenge as plausible within the meaning of Twombly but for the statute of limitations.
8
  Although Defendant argues that "the parties could not fully litigate claims relating to workers ' compensation
insurance until the conclusion of'' a lawsuit between Plaintiff and its insurer [DE-18 at 2, 13- 14 (describing the
"Insurer Action")], Defendant does not explain why the conclusion of another lawsuit was necessary before
Defendant could sue Plaintiff for not providing insurance coverage, and the court will not speculate on that score.



                                                              10



               Case 7:20-cv-00150-M Document 25 Filed 06/14/21 Page 10 of 21
injury yet failed to assert its rights" within the limitations period, which is fatal to the claim. Christenbury,

370 N.C. at 6-7, 802 S.E.2d at 892. The court accordingly rejects Defendant's discovery-rule argument. 9

        Defendant next argues that equitable estoppel bars Plaintiff from contesting its breach-of-contract

counterclaim on statute-of-limitations grounds. Under North Carolina law, "[e]qui table estoppel arises

when one party, by his acts, representations, or silence when he should speak, intentionally, or through

culpable negligence, induces a person to believe certain facts exist, and that person reasonably relies on and

acts on those beliefs to his detriment." Gore v. Myrtle/Mueller, 362 N.C. 27, 33, 653 S.E.2d 400, 405

(2007); see Overstreet v. Kentucky Cent. Life Ins. Co., 950 F.2d 931 , 938 (4th Cir. 1991) (applying state

equitable-estoppel law in diversity action). Defendant argues that, in reliance upon Plaintiffs member-

manager Gore's December 2016 statement that "he would take care of' the insurance-coverage issue [see

DE-11 at 18], Defendant "abandoned its inquiry, taking Mr. Gore at his word" [DE-18 at 12]. But

Defendant's countercomplaint alleges that, rather than relying upon Gore's statement, Defendant turned

around a month later and terminated the Agreement because of, among other things, the insurance-coverage

issue. [DE-11 at 18 (alleging that Defendant "continued its business relationship with [Plaintiff] until about

January 2017, when [Defendant] ended the parties' affiliation due to [Plaintiff]'s failure to address the

Certificates")] To the extent that it relied upon the statement for a month, Defendant has not alleged or

argued that any such reliance was detrimental; indeed, the court takes judicial notice of the fact that

Defendant sued Plaintiff for other issues arising out of the Agreement within the limitations period, showing



9
 The court agrees with Plaintiff that Defendant is impermissibly trying to "have it both ways" with its discovery-rule
argument. [see DE-23 at 2] If the court were to conclude that the above-mentioned facts were insufficient to provide
Defendant with notice that Plaintiff had breached the Agreement, then the court would conclude that Defendant' s
breach-of-contract counterclaim based thereupon is impermissibly speculative, and would dismiss it under Twombly.
550 U.S. at 570 (plaintiff's well-pleaded factual allegations must "be enough to raise a right to relief above the
speculative level"). Regardless of the court's conclusion, then, Defendant's discovery-rule argument fails to save
Defendant's breach-of-contract counterclaim.

                                                             11



               Case 7:20-cv-00150-M Document 25 Filed 06/14/21 Page 11 of 21
that had Defendant wished to bring claims based upon a lack of insurance coverage, it had ample

opportunity to do so, but did not. First Litigation at [DE-I (first complaint filed October 15, 2018)] . In

sum, because Defendant's countercomplaint belies its equitable-estoppel argument, the court rejects the

argument.

        Finally, Defendant argues that its counterclaim should be resurrected by the doctrine of equitable

tolling. [DE-18 at 13-14] In Aikens v. Ingram, 524 F. App 'x 873 (4th Cir. 2013) (unpublished), the Fourth

Circuit noted that North Carolina had "no controlling decision addressing equitable tolling" 10 but concluded

that North Carolina's courts would apply equitable tolling where: (1) the defendant has received timely

notice of the time-barred claim; (2) the defendant would not be prejudiced by the delay in the litigation; and

(3) the plaintiff has acted with diligence in bringing the claim, a calculus which the Aikens court derived

from the Supreme Court' s decision in Burnett v. New York Central Railroad Company, 380 U.S. 424, 429-

30 (1965). Aikens, 524 F. App 'x at 879-83. Defendant argues that equitable tolling applies because: (1)

the First Litigation settlement agreement carves out claims and defenses related to worker' s-compensation-

based claims, which demonstrates that Plaintiff was aware that Defendant might bring such claims in the

future and would not be prejudiced thereby; and (2) Defendant "acted with diligence by bringing its

workers' compensation claims as soon as it was practicable to do so." [DE-18 at 14]

        The court first notes that the First Litigation settlement agreement is entirely silent as to the tolling

of any statutes oflimitations. [see DE-15-1] The carveout therein invoked by Defendant therefore cannot

be reasonably read as an agreement by Plaintiff to toll the limitations period, but rather as a reservation of

rights to sue and be sued on certain claims for purposes of the doctrines of res judicata and collateral




10
  The court ' s independent research has uncovered no North Carolina case law issued since Aikens that clarifies the
question of whether equitable tolling is in fact available under North Carolina law .

                                                             12



              Case 7:20-cv-00150-M Document 25 Filed 06/14/21 Page 12 of 21
estoppel. See Gaston Cnty. Dyeing Mach . Co. v. Northfield Ins. Co., 351 N.C. 293, 300, 524 S.E.2d 558,

563 (2000) ("the courts must enforce the contract as written; they may not ... rewrite the contract or impose

liabilities on the parties not bargained for and found therein"); cf Charlotte Motor Speedway, Inc. v. Tindall

Corp., 195 N.C. App. 296, 301-02, 672 S.E.2d 691 , 694-95 (2009) (enforcing agreement expressly tolling

statute of limitations). While Defendant is not arguing that the parties agreed to any tolling, the fact that

the parties expressly agreed to reserve rights regarding the worker' s-compensation-based claims but did not

agree to toll the limitations period applicable thereto makes the court hesitant to employ equity to imply

such a term. See Gaston, supra; Innovative Sales LLC v. Northwood Mfg. , No. 07-30598, 2008 U.S. App.

LEXIS 16930, at * 10 (5th Cir. Aug. 6, 2008) (unpublished) ("an experienced dealer ... cannot reasonably

expect equity to supply terms ... to which the parties never agreed").

          Applying Burnett, the court concludes that equitable tolling is inapplicable because Defendant was

not diligent in bringing its counterclaim. When Defendant sued Plaintiff for breach of the Agreement in

the First Litigation, Defendant did not make any allegations that Plaintiff had failed to provide insurance

coverage to Defendant. See First Litigation at [DE-I (first complaint); DE-17 (amended complaint)]

Defendant failed to bring any claims against Plaintiff regarding insurance coverage in the First Litigation

despite knowing the same facts at the time it filed its complaints in that case that it alleges in support of its

breach-of-contract counterclaim in this case. 11 Thus, had Defendant wished to pursue its right to sue based

upon the alleged lack of insurance coverage, it could have brought claims concerning coverage in its prior

lawsuit-or at any other time within the three-year period following its notice of the alleged breach-but

did not. Additionally, Defendant waited the better part of a year to bring its counterclaims following the

settlement of the lawsuit whose conclusion Defendant argues was necessary before its claims could be



11
     See supra note 8.

                                                           13



                 Case 7:20-cv-00150-M Document 25 Filed 06/14/21 Page 13 of 21
brought. [DE-18 at 13 ("According to [Plaintiff]' s Complaint in this case, the Insurer Action . .. concluded

on or about March 9, 2020")] Defendant' s delay demonstrates a lack of diligence within the meaning of

Burnett and requires that Defendant' s invocation of equity be rejected. See Baldwin Cnty. Welcome Ctr. v.

Brown, 466 U.S. 147, 151 (1984) ("One who fails to act diligently cannot invoke equitable principles to

excuse that lack of diligence."). Because the court concludes that Defendant was not diligent in bringing

its worker's-compensation-based breach-of-contract counterclaim, the court rejects Defendant's equitable-

tolling argument.

        There is one additional point that bears emphasis. In seeking equitable tolling, Defendant argues:

             Given these circumstances, it would be inequitable to grant [Plaintiff] ' s Motion to
             Dismiss but allow [Plaintiff] at the same time to pursue its workers' compensation
             claims when, at [Plaintiff]' s insistence, the parties agreed in October 2019 that they
             would litigate any claims arising from or relating to workers' compensation in the
             future.

[DE-18 at 14] As a threshold matter, this argument stumbles out of the gate because: (1) Defendant has not

moved to dismiss any of Plaintiffs claims, meaning that the court has no occasion to decide whether to

allow or disallow any of those claims; and (2) Plaintiff brought its claims at an earlier time than Defendant

brought its counterclaims, which is not without significance. But regardless, the court wishes to point out

that the fact that Defendant's breach-of-contract counterclaim will be dismissed does not mean that

Defendant will be unable to establish that it was not covered by Plaintiffs insurance policy as an affirmative

defense to Plaintiffs own breach-of-contract claim, since defenses-unlike causes of action--cannot be

time-barred by statutes oflimitations. See United States v. Western Pac. R.R. Co. , 352 U.S. 59, 72 (1956)

("To use the statute of limitations to cut off the consideration of a particular defense in the case is quite

foreign to the policy of preventing the commencement of stale litigation. We think it would be incongruous

to hold that once a lawsuit is properly before the court, decision must be made without consideration of all

the issues in the case and without the benefit of all the applicable law. If this litigation is not stale, then no

                                                            14



              Case 7:20-cv-00150-M Document 25 Filed 06/14/21 Page 14 of 21
issue in it can be deemed stale"); City ofSaint Paul v. Evans, 344 F.3d 1029, 1033 (9th Cir. 2003) ("a statute

of limitations should be used only as a shield, not a sword. Indeed, courts generally allow defendants to

raise defenses that, ifraised as claims, would be time-barred." (citations omitted)); Luckenbach S.S. Co. v.

United States, 312 F.2d 545, 549 (2d Cir. 1963) ("Non-liability for which plaintiff seeks a declaration is

not a 'cause of action' within the meaning of the limitations section. Non-liability is the negative of the

claim or cause of action with respect to which the declaration is sought. For purposes of the statute of

limitations non-liability is inextricably linked with that cause of action. So long as the claim can be made,

its negative can be asserted.").      Thus, while Defendant's delay in bringing its breach-of-contract

counterclaim is fatal to that claim, Defendant will still be able to seek to develop evidence in discovery

regarding Plaintiffs purported breach of the Agreement that could be sufficient to keep Plaintiff from

recovering on its claims. The court accordingly disagrees with Defendant that there is any inequity in its

dismissing the breach-of-contract counterclaim.

               b. Declaratory judgment

       Defendant also sues Plaintiff seeking a declaratory judgment "to declare the rights and legal

obligations of [the parties] with respect to this controversy pursuant to N.C. Gen. Stat. § 1-253, and ... [to]

enter a judgment that [Plaintiff] may not enforce the Agreement against [Defendant.]" [D E-11 at 21]

Plaintiff argues that Defendant's declaratory counterclaim: (1) must be dismissed under Rule 12(b)(l) as

moot by virtue of the First Litigation settlement agreement; and (2) must be dismissed under Rule 12(b)(6)

as untimely under N.C. Gen. Stat. § 1-52(1 ). [DE-15 at 5-6, 9- 10]

       As a threshold matter, in adjudicating claims for declaratory relief, federal courts apply the federal

Declaratory Judgment Act, 28 U.S.C. § 2201 , rather than state analogues like N.C. Gen. Stat. § 1-253. See

Bruno v. Casella Waste Sys., 616 F. App' x 20, 21 n.2 (2d Cir. 2015) (unpublished) ("Courts in this Circuit

and elsewhere . . . have concluded that the federal Declaratory Judgment Act, rather than an otherwise
                                                          15



              Case 7:20-cv-00150-M Document 25 Filed 06/14/21 Page 15 of 21
applicable state declaratory judgment act, governs in diversity actions" (citations omitted)); Recycling

Equip., Inc. v. E Recycling Sys., LLC, CIVIL ACTION NO. 5:14-CV-00056, 2014 U.S. Dist. LEXIS

171175, at *8-9 (W.D.N.C. Dec. 9, 2014) ("North Carolina' s Declaratory Judgment Act is procedural and

so is the Federal Declaratory Judgment Act, 28 U.S.C. § 2201. Therefore, although originally filed under

N.C. Gen. Stat.§ 1-253, this cause of action is treated as if it were filed under 28 U.S.C. § 2201. North

Carolina substantive law will continue to govern the underlying claim." (internal citations omitted)). The

court will accordingly construe Defendant's declaratory counterclaim as a claim brought under 28 U.S.C.

§ 2201. Id.

       Moving on to Plaintiffs arguments, the court first rejects Plaintiffs Rule 12(b)(l) argument that the

First Litigation settlement agreement bars the court from considering Defendant's declaratory counterclaim.

As mentioned above, where a settlement agreement has previously disposed of a claim, a Rule 12(b)(l)

motion to dismiss the claim invoking the settlement agreement must be granted. Hart, 2016 U.S. Dist.

LEXIS 51485, at *7. However, the First Litigation settlement agreement contains a carveout setting forth

as follows:

              [Defendant] expressly reserve[ s] and do[ es] not waive or release any claims or
              defenses that [Defendant] ha[s] or may have against [Plaintiff] that arise from or
              relate to workers ' compensation ("WC") insurance for [Defendant' s] employees,
              including but not limited to WC classification codes, WC certificates of insurance
              or other proof of workers' compensation insurance coverage, WC rates, WC
              withholdings, WC charges, WC reimbursements or audits related to the same.

[DE-15-1 at 2] The court concludes that Defendant's declaratory counterclaim seeking clarification of the

parties' rights and obligations under the Agreement "arise[s] from or relate[s] to" the parties' agreement

concerning worker' s-compensation insurance, at least to the extent the court is asked to declare whether the

parties abided their worker' s-compensation-insurance-based obligations set forth within the Agreement.




                                                         16



               Case 7:20-cv-00150-M Document 25 Filed 06/14/21 Page 16 of 21
The court accordingly concludes that it has subject-matter jurisdiction over Defendant's declaratory

counterclaim, and rejects Plaintiff's Rule 12(b)(l) argument. 12

        However, because Defendant's breach-of-contract counterclaim is untimely, Defendant's

declaratory counterclaim is also untimely. Under North Carolina law- applicable to this 28 U.S.C. § 2201

claim brought in diversity, see Recycling Equip., supra-"declaratory judgment actions are subject to the

applicable statute of limitations, which is the one that governs the substantive right that is most closely

associated with the declaration that is being sought." Chisum v. Campagna, 376 N.C. 680, 719, 855 S.E.2d

173, 199- 200 (2021). The Chisum court cited to NC Farm Bureau Mut. Ins. Co. v. Hull, 370 N.C. 486,

809 S.E.2d 565 (2018) for the proposition that "the three-year statute of limitations applicable to breach of

contract actions govern[ s] an action seeking a declaration concerning the extent of . .. rights under a policy

of insurance." Id. Because Defendant's declaratory counterclaim seeks such a declaration-and indeed

asks the court to declare that the Agreement is unenforceable because of Plaintiff's purported breach [see

DE-11 at 21 ]-it is time-barred for the same reasons that Defendant's breach-of-contract counterclaim is

time-barred described above in Section IIl(a), and Defendant' s declaratory counterclaim will therefore also

be dismissed pursuant to N.C. Gen. Stat.§ 1-52(1) and Rule 12(b)(6).

        But the court notes that this ruling will have little practical effect upon Defendant's ability to secure

the declaration that it seeks. Because (1) Defendant's declaratory counterclaim essentially asks the court

to rule that its contract-based defenses to Plaintiff's claims are viable, and (2) as Defendant itself notes in

its brief, Defendant "asserts the illegality of the Agreement . . . both as an affirmative defense as well as a

Counterclaim" [DE-18 at 16; see also DE-11 at 9-13 (affirmative defenses)] , Defendant's contractual



12
  To the extent that the declaration sought by Defendant is broader than the carveout, the court 's conclusion that the
declaratory counterclaim is untimely means that its conclusion to exercise jurisdiction over that claim makes no
practical difference.

                                                              17



               Case 7:20-cv-00150-M Document 25 Filed 06/14/21 Page 17 of 21
defenses remain in play, since defenses are not subject to statutes of limitations, as discussed above. See

supra Section III(a); Western Pac. R.R. Co. , 352 U.S. at 72.

               c. NC Gen. Stat. § 75-1 .1

        Defendant next counterclaims against Plaintiff under N.C. Gen. Stat. § 75-1.1 , North Carolina's

Unfair and Deceptive Trade Practices Act ("NCUDTPA").               [DE-11 at 21-22]      Plaintiff argues that

Defendant's NCUDTPA counterclaim must also be dismissed under Rule 12(b)(6) as untimely. [DE-15 at

6- 8]

        N.C. Gen. Stat. § 75-1.1 claims are "barred unless commenced within four years after the cause of

action accrues." N.C. Gen. Stat. § 75-16.2. "[A] cause of action for unfair and deceptive trade practices

... accrues when the right to institute and maintain a suit arises[,]" i.e., "when the violation occurs." Hinson

v. United Fin. Servs., 123 N.C. App. 469, 475, 473 S.E.2d 382, 386- 87 (1996) (internal quotation marks

and citations omitted). Under North Carolina law:

            To state a claim for unfair and/or deceptive trade practices, the plaintiffs must allege
            that

                    (1) the defendants committed an unfair or deceptive act or practice, or an
                    unfair method of competition,

                    (2) in or affecting commerce,

                    (3) which proximately caused actual injury to the plaintiffs or to the
                    plaintiffs' business.

Walker v. Sloan, 137 N.C. App. 387, 395, 529 S.E.2d 236, 243 (2000) (internal quotation marks and

citations omitted). Defendant's NCUDTPA counterclaim therefore accrued once it suffered an "actual

injury" proximately caused by an unfair or deceptive trade practice committed by Plaintiff, but not before.

See Ellis v. Smith-Broadhurst, Inc. , 48 N .C. App. 180, 184, 268 S.E.2d 271 , 273- 74 (1980) ("As an essential

element of plaintiffs cause of action, plaintiff must prove not only a violation of [N.C. Gen. Stat. §] 75-1.1

by the defendants, but also that plaintiff has suffered actual injury as a proximate result of defendants'
                                                        18



              Case 7:20-cv-00150-M Document 25 Filed 06/14/21 Page 18 of 21
misrepresentations."); Pearce v. Am. Def Life Ins. Co. , 316 N.C. 461 , 471,343 S.E.2d 174, 180 (1986)

(following Ellis).

       The logical first step in determining when Defendant's NCUDTPA claim accrued is to determine

when the relevant "actual injury" to Defendant is alleged to have taken place. Defendant alleges that

Plaintiffs ''unfair and deceptive trade practices have proximately caused damage to [Defendant], including

but not limited to, [l] charging [Defendant] for insurance coverage it did not receive and [2] exposing

[Defendant] to liability for failure to maintain workers' compensation coverage." [DE-11 at 22] The latter

purported injury is not a plausibly-alleged "actual injury" since, as discussed above, Defendant has not

alleged that it ever had any insurance claim denied or otherwise incurred any actual liability because of

Plaintiffs alleged failure to maintain coverage. See supra note 7. Only the former alleged injury therefore

remains: unwarranted charges for insurance coverage not provided. Even if fees paid by Defendant to

satisfy such charges were "actual injur[ies]" within the meaning of Walker, they were the result of a mere

breach of contract, which the North Carolina Supreme Court has said is insufficient to implicate N.C. Gen.

Stat. § 75-1.1. Bumpers v. Cmty. Bank of N Va., 367 N.C. 81 , 88, 747 S.E.2d 220, 226 (2013) (''Neither

an intentional breach of contract nor a breach of warranty constitutes a violation of Chapter 75." (quotation

marks, ellipsis, and citation omitted)).

       Defendant has therefore failed to allege any actual injury proximately caused by an unfair and

deceptive trade practice under North Carolina law. While this means that no NCUDTPA claim ever

accrued, it also means that Defendant's NCUDTPA counterclaim is not plausible within the meaning of

Twombly. The court accordingly concludes that Defendant's NCUDTPA counterclaim must be dismissed

pursuant to Rule 12(b)(6) as well.




                                                         19



              Case 7:20-cv-00150-M Document 25 Filed 06/14/21 Page 19 of 21
              d. Unjust enrichment/quantum meruit

       Defendant finally counterclaims against Plaintiff seeking to claw back as unjust enrichment the fees

Defendant allegedly paid to Plaintiff pursuant to the allegedly-unenforceable Agreement. [DE-11 at 22-

23] Plaintiff argues that this counterclaim must be dismissed under Rule 12(b)( 6) as untimely. [DE-15 at

5-6)

       Under North Carolina law, claims for unjust enrichment are governed by N.C. Gen. Stat.§ 1-52(1),

which applies to actions "[u]pon a contract, obligation or liability arising out of a contract, express or

implied[.]" Housecalls Home Health Care, Inc. v. State, 200 N.C. App. 66, 70,682 S.E.2d 741, 744 (2009)

("the statute of limitations for bringing a cause of action for breach of contract, conversion, or unjust

enrichment is three years." (citing N.C. Gen. Stat.§§ 1-52(1) & -(4)); see Dean v. Mattox, 250 N.C. 246,

251, 108 S.E.2d 541 , 546 (1959) ("an action to recover for money had and received, under the doctrine of

unjust enrichment, is an action on implied contract"). "The cause of action accrues when the wrong is

complete, even though the injured party did not then know the wrong had been committed." Housecalls,

200 N.C. App. at 70, 682 S.E.2d at 744 (quotation marks and citation omitted).

       Since Defendant alleges that it terminated the Agreement in January 2017, and last paid Plaintiff

pursuant to the Agreement in December 2016 [DE-11 at 19 (alleging that Plaintiff "invoiced and

[Defendant] paid for workers' compensation coverage for the October through December 2016 period")],

the court concludes that Defendant's unjust-enrichment counterclaim accrued more than three years before

Defendant brought its unjust-enrichment counterclaim, which is therefore untimely and will be dismissed

pursuant to N.C. Gen. Stat.§ 1-52(1) and Rule 12(b)(6).




                                                        20



             Case 7:20-cv-00150-M Document 25 Filed 06/14/21 Page 20 of 21
IV.    Conclusion

For the foregoing reasons, Plaintiffs motion is GRANTED.



SO ORDERED this the _ _ _   IJ _
                               r___
                                k day of _ _ _J_--~- - - - - - - ~ 2021.


                                            r;;?~ zM.,~~
                                              RICHARD E. MYERS II
                                              CHIEF UNITED STATES DISTRICT JUDGE




                                             21



      Case 7:20-cv-00150-M Document 25 Filed 06/14/21 Page 21 of 21
